Citation Nr: 0011789	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left hand 
disability.  

2.  Entitlement to service connection for bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel





INTRODUCTION

The veteran had active military service from January 1963 to 
January 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The record reflects that the veteran did not appear for a 
hearing before a hearing officer at the RO in June 1999 or 
for a hearing at the RO before a member of the Board in 
November 1999.  The veteran did not request that either 
hearing be postponed nor has he requested that either hearing 
be rescheduled.   

The Board further notes that the veteran filed a claim for a 
permanent and total rating for pension purposes in March 
1998.  At that time, he submitted a completed VA Form 21-527.  
In October 1998 he informed the RO that he desired to 
withdraw this claim because he had obtained full-time 
employment; however, in November 1998 he informed the RO that 
he wanted to reinstate this claim.  The RO responded in April 
1999 by providing the veteran with a VA Form 21-527 and 
requesting him to complete and return the form.  No response 
to this request is of record.  Therefore, it is not clear 
whether the veteran desires to pursue the claim for a 
permanent and total rating for pension purposes.  If the 
veteran is still seeking pension benefits, he should so 
inform the RO and the RO should respond appropriately to any 
clarification provided. 


REMAND

The record reflects that the veteran perfected an appeal of 
an August 1997 rating decision denying service connection for 
left hand and bilateral foot disabilities with the submission 
of a substantive appeal in April 1998; however, he withdrew 
this substantive appeal in October 1998 when he submitted a 
statement indicating that he desired to withdraw his service 
connection claims.  In November 1998, he submitted a 
statement indicating that he desired to reinstate his claim 
for service connection for cold weather injuries, apparently 
referring to his claim for service connection for bilateral 
foot disability.

The Board is prepared to dismiss this appeal based on the 
absence of a timely substantive appeal; however, to afford 
the veteran due process of law, the case is REMANDED to the 
RO for the following action:

The veteran and his representative 
should be provided a statement of 
the case on the issue of whether the 
veteran's substantive appeal is 
timely.  The veteran should also be 
informed of the requirements to 
perfect an appeal with respect to 
this timeliness issue.   

If the veteran perfects an appeal with respect to the 
timeliness issue, the case should be returned to the Board 
for further appellate action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




